Exhibit 99.1 Youbet.com Modifies and Extends Share Repurchase Plan Board Also Adopts Stockholder Rights Plan Structured to Preserve Use of Net Operating Losses Woodland Hills, CA, April 1, 2009 – Youbet.com, Inc. (NASDAQ: UBET) today announced that its Board of Directors has approved the modification and extension of its share repurchase plan, which was scheduled to expire on March 31, 2009.Under the modified repurchase plan, the Company is authorized to purchase up to 10% of its common stock outstanding as of March 31, 2009, subject to certain limitations under its existing credit facility. Youbet also announced today that its Board of Directors has adopted a stockholder rights plan (the “Rights Plan”) designed to preserve stockholder value and the value of certain tax assets primarily associated with net operating loss carryforwards (NOLs) and built-in losses under Section 382 of the Internal Revenue Code. NOLs can generally be used to offset future taxable income and therefore reduce federal income tax obligations.However, the Company’s ability to use its NOLs would be limited if there was an “ownership change” under Section 382.This would occur if stockholders owning (or deemed under Section 382 to own) 5% or more of the Company’s stock increase their collective ownership of the aggregate amount of outstanding shares of Youbet common stock by more than 50 percentage points over a defined period of time.The
